COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


 Cause Number:              01-20-00553-CV
 Trial Court Cause
 Number:                    2014-71749
 Style:                     Rescue Concepts Inc. v. HouReal Corporation


 Date motion filed:         September 28, 2021
 Type of motion:            Motion for Extension of Time
 Party filing motion:       Appellee/Cross-Appellant
 Document to be filed:      Cross-Appellant’s Reply Brief

Is appeal accelerated?      Yes       No

 If motion to extend time:
          Original due date:                             July 20, 2021
          Number of previous extensions granted:         2
          Date Requested:                                September 28, 2021

Ordered that motion is:
             Granted
                   If document is to be filed, document due: December 10, 2021
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


           Cross-Appellant filed its reply brief simultaneously with its motion to extend time. However, because the
           reply brief and the appendices were contained in the same document, the file size was too large to process
           and the filing was rejected. Cross-Appellant should file the reply brief as one document and the combined
           appendices as a separate document.

Judge's signature: /s/ April L. Farris
                          Acting individually           Acting for the Court

Date: December 2, 2021